          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 1 of 13

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     RUFINA HILARIO GARCIA, individually and              CASE NO. 1:20-CV-93 NONE JLT
11   on behalf of, Ce.H.G., M.H.G., P.H.G.,
     Ca.H.G., and O.H.G., minors, being the heirs         STIPULATED PROTECTIVE ORDER
12   and successors-in-interest to SANTO HILARIO
     GARCIA, and MARCELINA GARCIA
13   PROFECTO, deceased,

14                                 Plaintiffs,

15                          v.

16   UNITED STATES OF AMERICA,

17                                Defendant.

18

19          1.      PURPOSES AND LIMITATIONS

20          Discovery in this action is likely to involve production of confidential, for official use only, law

21 enforcement sensitive, and/or private information, for which special protection may be warranted.

22 Accordingly, the parties hereby stipulate to, and petition the Court to enter, the following Stipulated

23 Protective Order (“Order”). The Order does not confer blanket protection on all disclosures or responses

24 to discovery; the protection it affords from public disclosure and use extends only to the limited

25 information or items that are entitled to confidential treatment under the applicable legal principles, and

26 it does not presumptively entitle parties to file confidential information under seal.
27 ///

28 ///


      STIPULATED PROTECTIVE ORDER                         1
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 2 of 13

 1          2.      GOOD CAUSE STATEMENT

 2          Good cause exists for the Order pursuant to Rule 26(c), of the Federal Rules of Civil Procedure.

 3 The parties anticipate that discovery will include the “Confidential Information” detailed in section 3

 4 below. Because the “Confidential Information” includes information protected from disclosure by

 5 federal statute or regulation, the parties require the Order to address the disclosure, handling, and

 6 maintenance of this information and the other information described in section 3 below.

 7          3.      CONFIDENTIAL INFORMATION

 8          “Confidential Information” shall include the following types of information produced or

 9 otherwise exchanged:

10          a. an individual’s social security number, personal identification numbers, tax
               identification number, alien registration number (“A number”), passport numbers,
11             driver’s license numbers, and any similar identifiers assigned to an individual by the
               federal government, a state or local government of the United States, or the
12             government of any other country;
13          b. any other information that, either alone or in association with other related
               information, would allow the identification of the particular individual(s) to whom the
14             information relates;
15          c. birth dates;
16          d. any information that is protected or restricted from disclosure by state or federal
               statute or regulation, but which the Court may order produced, such as information
17             protected by the Privacy Act, 5 U.S.C. § 552a, and other statutes or regulations that
               may prevent disclosure of specific information related to noncitizens, including but
18             not limited to: 8 U.S.C. §§ 1160(b)(5), (6), 1186A(c)(4), 1202(f), 1254a(c)(6),
               1255a(c)(4), (5); 1304(b), and 1367(a)(2), (b), (c), (d); 22 U.S.C. § 7105(c)(1)(C); 8
19             C.F.R. §§ 208.6, 210.2(e), 214.11(e), 214.14(e), 216.5(e)(3)(viii), 236.6, 244.16,
               245a.2(t), 245a.3(n), 245a.21, 1003.27(b)-(d), 1003.46, and 1208.6, which otherwise
20             could subject either party to civil or criminal penalties or other sanctions in the event
               of unauthorized disclosure;
21
            e. names of any individuals known to be under 18 years of age;
22
            f. addresses and telephone numbers;
23
            g. any sensitive, but unclassified, information to include limited official use or for
24             official use only information;
25          h. any information compiled for law enforcement purposes, including but not limited to
               investigative files and techniques related to the integrity of the legal immigration
26             system, suspected or known fraud, criminal activity, public safety, or national
               security, and investigative referrals;
27
            i. bank account numbers, credit card numbers, and other financial information that can
28             be specifically linked to an individual’s or entity’s financial account;


      STIPULATED PROTECTIVE ORDER                         2
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 3 of 13

 1
            j. medical information, such as medical records, medical treatment, and medical
 2             diagnoses; and,

 3          k. any other personally identifiable information identified in Federal Rule of Civil
               Procedure 5.2.
 4

 5          If a designating party determines that information not described in this section should be

 6 designated Confidential Information, the parties shall negotiate the appropriateness of that designation in

 7 good faith and endeavor to resolve any dispute prior to the production of that information. If the parties

 8 are unable to resolve the dispute within 14 calendar days, the designating party shall designate the

 9 material as containing Confidential Information and produce it. The receiving party can then challenge

10 the confidentiality designation(s) pursuant to section 7 of this Order. Information that has been made

11 public under the authority of a party and information that does not permit the identification of the

12 particular individuals to whom the information relates are not considered Confidential Information,

13 unless otherwise covered under the categories identified above.

14          4.      SCOPE

15          The protections conferred by this Order cover not only those portions of any documents

16 containing Confidential Information (as defined in section 3 above), but also (1) any information

17 copied or extracted from those portions of any documents containing Confidential Information; (2) all

18 copies, excerpts, summaries, or compilations of Confidential Information; and (3) any testimony,

19 conversations, or presentations by parties or their counsel that might reveal Confidential Information.

20 However, the protections conferred by this Order do not cover information that has been properly placed

21 in the public domain by the designating party.

22          5.      ACCESS TO AND USE OF CONFIDENTIAL INFORMATION

23                  a.      Basic Principles.

24          A receiving party may use Confidential Information that is disclosed or produced by another

25 party or by a non-party in connection with this case only for prosecuting, defending, or attempting to

26 settle this litigation. Confidential Information shall not be disseminated outside the confines of this case,
27 nor shall it be included in any pleading, record, or document that is not filed under seal with the Court or

28 redacted in accordance with applicable law. Confidential Information may be disclosed only to the


      STIPULATED PROTECTIVE ORDER                         3
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 4 of 13

 1 categories of persons and under the conditions described in this Order. Confidential Information may not

 2 be published to the general public in any form. Confidential Information must be stored and maintained

 3 by a receiving party at a location and in a secure manner that ensures that access is limited to the persons

 4 authorized under this Order.

 5                 b.         Disclosure of Confidential Information or Items.

 6          Except as provided in Section 5.c. below, and unless otherwise ordered by the Court or permitted

 7 in writing by the designating party, a receiving party may disclose any Confidential Information only to:

 8                 1) Defendant, Defendant’s employees to whom disclosure is reasonably necessary for

 9                      this litigation, and Plaintiff;

10                 2) Defendant’s counsel in this Action and any support staff and other employees of such

11                      counsel assisting in this Action with an appropriate need to know. If any of

12                      Defendant’s counsel, support staff, or other employees cease to represent Defendant

13                      in this Action for any reason, such counsel shall no longer have access to or be

14                      authorized to receive any Confidential Information; Plaintiff’s counsel in this Action

15                      and any support staff and other employees of such counsel assisting in this Action

16                      with an appropriate need to know. If any of Plaintiff’s counsel cease to represent

17                      Plaintiff in this Action for any reason, such counsel shall no longer have access to or

18                      be authorized to receive any Confidential Information;

19                 3) experts and consultants to whom disclosure is reasonably necessary for this litigation

20                      and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

21                      A);

22                 4) any other person mutually authorized by both parties’ counsel to examine such

23                      information, except that if the Confidential Information is designated by a non-party,

24                      counsel for the designating non-party must also authorize disclosure to that person;

25                 5) the Court, court personnel, and court reporters and their staff;

26                 6) copy or imaging or data processing services retained by counsel to assist in litigation,

27                      provided that counsel for the party retaining the copy or imaging or data processing

28                      service instructs the service not to disclose any Confidential Information to third


      STIPULATED PROTECTIVE ORDER                         4
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
         Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 5 of 13

 1                      parties and to immediately return all originals and copies of any Confidential

 2                      Information;

 3                 7) during their depositions, witnesses in the Action to whom disclosure is reasonably

 4                      necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 5                      (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court.

 6                      Pages of transcribed deposition testimony or exhibits to depositions that reveal

 7                      Confidential Information must be separately bound by the court reporter and may not

 8                      be disclosed to anyone except as permitted under this Order; and,

 9                 8) the author or recipient of a document containing Confidential Information or a

10                      custodian or other person who otherwise properly possessed the Confidential

11                      Information.

12                 c.         Disclosure of “Attorney Eyes Only” Information or Items.

13         Unless otherwise ordered by the Court or permitted in writing by the designating party, a

14 receiving party may disclose any Confidential Information designated “Attorney Eyes Only” only to:

15                 1) Defendant’s counsel in this Action and any support staff and other employees of such

16                      counsel assisting in this Action with an appropriate need to know. If any of

17                      Defendant’s counsel, support staff, or other employees cease to represent Defendant

18                      in this Action for any reason, such counsel shall no longer have access to or be

19                      authorized to receive any Confidential Information; Plaintiff’s counsel in this Action

20                      and any support staff and other employees of such counsel assisting in this Action

21                      with an appropriate need to know. If any of Plaintiff’s counsel cease to represent

22                      Plaintiff in this Action for any reason, such counsel shall no longer have access to or

23                      be authorized to receive any Confidential Information;

24                 2) experts and consultants to whom disclosure is reasonably necessary for this litigation

25                      and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

26                      A);

27                 3) the Court, court personnel, and court reporters and their staff;

28


      STIPULATED PROTECTIVE ORDER                         5
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 6 of 13

 1                  4) copy or imaging or data processing services retained by counsel to assist in litigation,

 2                       provided that counsel for the party retaining the copy or imaging or data processing

 3                       service instructs the service not to disclose any Confidential Information to third

 4                       parties and to immediately return all originals and copies of any Confidential

 5                       Information;

 6                  5) during their depositions, witnesses in the Action to whom disclosure is reasonably

 7                       necessary; to whom the designating party authorizes disclosure, and who have signed

 8                       the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless ordered by

 9                       the Court. Pages of transcribed deposition testimony or exhibits to depositions that

10                       reveal Confidential Information designated as “Attorney Eyes Only” must be

11                       separately bound by the court reporter and may not be disclosed to anyone except as

12                       permitted under this Order; and,

13                  6) the author or recipient of a document containing Confidential Information designated

14                       as “Attorney Eyes Only” or a custodian or other person who otherwise properly

15                       possessed the Confidential Information designated as “Attorney Eyes Only.”

16                  d.      Use of Information Subject To Protective Order.

17          Use of any information or documents subject to this Order, including all information derived

18 therefrom, shall be restricted to use in this litigation (subject to the applicable Rules of Evidence and

19 subject to the confidentiality of such materials being maintained) and shall not be used by anyone

20 subject to the terms of this agreement, for any purpose outside of this litigation or any other proceeding

21 between the parties. Without limiting the generality of the foregoing sentence, no one subject to this

22 Order shall use Confidential Information obtained in this litigation to retaliate against, intimidate, or

23 discriminate against any individual in any manner, or harass any other party or witness, relatives of any

24 other party or witness, including domestic partners of a party or witness; or any individuals associated

25 with the parties in any way. Notwithstanding the foregoing, nothing in this Order supersedes existing

26 independent statutory, law enforcement, national security, or regulatory obligations imposed on a party,
27 and this Order does not prohibit or absolve the Parties from complying with such other obligations.

28


      STIPULATED PROTECTIVE ORDER                           6
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
           Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 7 of 13

 1 Nothing in this Order shall limit or in any way restrict the use of information obtained outside of this

 2 litigation.

 3                  e.      Filing Confidential Information.

 4          Before filing Confidential Information with the Court, or discussing or referencing such material

 5 in court filings, the filing party shall confer with the designating party (where practical, at least 14 days

 6 prior to the intended filing date) to determine whether the designating party will remove the confidential

 7 designation, whether the document can be redacted, or whether a motion to seal or stipulation and

 8 proposed order is warranted. Local Civil Rule 141 sets forth the procedures that must be followed and

 9 the standards that will be applied when a party seeks permission from the Court to file material under

10 seal.

11          6.      DESIGNATING PROTECTED MATERIAL

12                  a.      Exercise of Restraint and Care in Designating Material for Protection.

13          Each party or non-party that designates information or items for protection under this Order must

14 take care to limit any such designation to specific material that qualifies under the appropriate standards.

15 If it comes to a designating party's attention that information or items that it designated for protection do

16 not qualify for protection, the designating party must promptly notify all other parties that it is

17 withdrawing the mistaken designation.

18                  b.      Manner and Timing of Designations.

19          Except as otherwise provided in this Order (see, e.g., second paragraph of section 6.a(1) below),

20 or as otherwise stipulated or ordered, disclosure or discovery material that qualifies for protection under

21 this Order must be clearly so designated before or when the material is disclosed or produced.

22                  1) Information in documentary form: (e.g., paper or electronic documents and deposition

23                       exhibits, but excluding transcripts of depositions or other pretrial or trial

24                       proceedings). The designating party must affix the words “CONFIDENTIAL” to each

25                       page that contains Confidential Information. If only a portion or portions of the

26                       material on a page qualifies for protection, the producing party also must clearly

27                       identify the protected portion(s) (e.g., by making appropriate markings in the

28                       margins);


       STIPULATED PROTECTIVE ORDER                          7
30     GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
        Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 8 of 13

 1                2) Electronic Information Not Amenable to Marking Document: For electronic

 2                    information that is provided in native form or a format that is not amenable to visible

 3                    endorsement on the image, the file name(s) shall begin with “CONFIDENTIAL.” The

 4                    media on which the Confidential Information is provided (e.g., CD, DVD, external

 5                    hard drive) also must be and remain plainly labeled with “CONFIDENTIAL” unless

 6                    and until the protection of the data within the media is removed. Any copying or

 7                    transferring of electronic files that are designated as Confidential Material must be

 8                    done in a manner that maintains the protection for all copies, including, but not

 9                    limited to, in the filename(s) and the location where the copies are stored and users'

10                    access thereto.

11                3) Testimony given in deposition or in other pretrial or trial proceedings: The parties and

12                    any non-parties must identify on the record, during the deposition, hearing, or other

13                    proceeding, all protected testimony, without prejudice to their right to so designate

14                    other testimony after reviewing the transcript. Any party or non-party may, within 30

15                    days after receiving a deposition transcript, designate portions of the transcript, or

16                    exhibits thereto, as confidential. The entire deposition transcript (including any

17                    exhibits not previously produced in discovery in this Action) shall be treated as

18                    Confidential Information under this Order until the expiration of the above-referenced

19                    30-day period for designation, except that the deponent (and his or her counsel, if

20                    any) may review the transcript of his or her own deposition during the 30-day period

21                    subject to this Order and the requirement of executing the certification attached as

22                    Exhibit A. After designation of Confidential Material is made, the following shall be

23                    placed on the front of the original and each copy of a deposition transcript containing

24                    Confidential Information: “CONFIDENTIAL.” If the deposition was filmed, both the

25                    recording storage medium (i.e., CD or DVD) and its container shall be labeled

26                    “CONFIDENTIAL.” For interrogatory answers and responses to requests for

27                    admissions, designation of Confidential Information shall be made by placing within

28


     STIPULATED PROTECTIVE ORDER                        8
30   GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 9 of 13

 1                       each interrogatory answer or response to requests for admission asserted to contain

 2                       Confidential Information the following: “CONFIDENTIAL.”

 3                  4) Other tangible items: The producing party must affix in a prominent place on the

 4                       exterior of the container or containers in which the information or item is stored the

 5                       words “CONFIDENTIAL.” If only a portion or portions of the information or item

 6                       warrant protection, the producing party, to the extent practicable, shall identify the

 7                       protected portion(s).

 8                  c.      Designation of “Attorney Eyes Only” material.

 9          Material the disclosure of which a designating party seeks to further restrict pursuant to section

10 5.c. above must be clearly designated as set forth in section 6.b. above, except that in every case of

11 material so designated, in addition to “CONFIDENTIAL” the designating party shall include

12 “ATTORNEY EYES ONLY.”

13                  d.      Inadvertent Failures to Designate.

14          If a party inadvertently fails to designate material as Confidential Information at the time of

15 production, it shall take reasonable steps to notify all receiving persons of its failure within five business

16 days of discovery. The producing party shall promptly supply all receiving persons with new copies of

17 any documents bearing corrected confidentiality designations, and the receiving party shall destroy the

18 original materials, and certify in writing to the producing party that such information has been

19 destroyed.

20          7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

21          Any party or non-party shall not be obligated to challenge the propriety of a designation of

22 confidentiality at the time made, and a failure to do so within any particular time shall not preclude a

23 subsequent challenge thereto. If a party contends that any information or items designated as

24 Confidential Information are not entitled to protection, he may file a motion to change the designation.

25 The burden of persuasion in any such motion shall be on the designating party. All parties shall continue

26 to maintain the material in question as confidential until the Court rules on the challenge.
27 ///

28 ///


       STIPULATED PROTECTIVE ORDER                         9
30     GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
         Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 10 of 13

 1          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                    OTHER LITIGATION
 2

 3          If a party is served with a subpoena or a court order issued in other litigation that compels

 4 disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that party must:

 5          a. promptly notify the designating party in writing and include a copy of the subpoena or court

 6               order;

 7          b. promptly notify in writing the party who caused the subpoena or order to issue in the other

 8               litigation that some or all of the material covered by the subpoena or order is subject to this

 9               Order and provide a copy of this Order with that notification; and

10          c. cooperate with respect to all reasonable procedures sought to be pursued by the designating

11               party or parties whose Confidential Information may be affected, including objecting and

12               seeking a protective order in the litigation in which the subpoena or order issued; and decline

13               to produce the Confidential Information if an objection has been made until the objection has

14               been resolved unless disclosure, dissemination, or transmission is required by law or court

15               order. Any person, entity, or organization who receives Confidential Information shall abide

16               by all terms and conditions set forth herein unless otherwise permitted by court order.

17          9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18          If a receiving party learns that, by inadvertence or otherwise, the party has disclosed Confidential

19 Information to any person or in any circumstance not authorized under this Order, the receiving party

20 must immediately:

21          a. notify in writing the designating party of the unauthorized disclosure(s);

22          b. use best efforts to retrieve all unauthorized copies of the protected material;

23          c. inform the person or persons to whom unauthorized disclosures were made of all the terms of

24               this Order; and

25          d.   request that such person or persons execute the “Acknowledgment and Agreement to Be

26               Bound” that is attached hereto as Exhibit A.

27 ///

28 ///


      STIPULATED PROTECTIVE ORDER                         10
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
         Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 11 of 13

 1          10.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    PROTECTED MATERIAL
 2

 3          When a producing party gives notice to receiving parties that certain inadvertently produced

 4 material is subject to a claim of privilege or other protection, the obligations of the receiving parties are

 5 those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 6 whatever procedure may be established in an e-discovery order or order that provides for production

 7 without prior privilege review.

 8          11.     TERMINATION AND RETURN OF DOCUMENTS

 9          Within 60 days after the termination of this Action, including all appeals, each receiving party

10 shall destroy all Confidential Information obtained from another party in its possession, custody, or

11 control. The parties shall agree upon appropriate methods of destruction. Notwithstanding this provision,

12 counsel are entitled to retain one archival copy of all documents filed with the Court; trial, deposition,

13 and hearing transcripts; correspondence; deposition and trial exhibits; expert reports; attorney work

14 product; and consultant and expert work product, even if such materials contain Confidential

15 Information, provided that such material is and remains clearly marked to reflect that it contains

16 Confidential Information, and such counsel maintain the confidential nature of the discovery, as set forth

17 in this Order. Notwithstanding the foregoing, nothing in this Order shall be construed to supersede any

18 party's independent obligation to maintain records in accordance with the Federal Records Act or other

19 statutory or regulatory record–keeping requirements. The confidentiality obligations imposed by this

20 Order shall remain in effect until a designating party agrees otherwise in writing or a court orders

21 otherwise.

22          12.     MISCELLANEOUS

23                  a.      Enforceability Upon Signing.

24          By signing the Order, the parties and any non-parties agree to be bound by its terms unless and

25 until those terms are modified by order of the Court.

26                  b.      Right to Further Relief.

27          Nothing in this Order abridges the right of any party or non-party to seek its modification by the

28 Court in the future.


      STIPULATED PROTECTIVE ORDER                        11
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
          Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 12 of 13

 1                  c.      Right to Assert Other Objections.

 2          By stipulating to entry of this Order, no party or non-party waives any right it otherwise would

 3 have to object to disclosing or producing any information or item on any ground not addressed in this

 4 Order. Similarly, no party or non-party waives any right to object on any ground to use in evidence of

 5 any of the material covered by this Order.

 6                  d.      Effect of Order.

 7          This Order shall constitute a court order authorizing disclosure of information designated as

 8 confidential, subject to the protections described herein, for purposes of the Privacy Act, 5 U.S.C. §

 9 552a(b)(11) (authorizing disclosure pursuant to the order of a court of competent jurisdiction) and any

10 other state or federal statute or regulation that provides for disclosure pursuant to court order.

11 IT IS SO STIPULATED:

12

13 DATED: May 15, 2020                                        McGREGOR W. SCOTT
                                                              United States Attorney
14

15                                                    By:            /s/ Kelli L. Taylor
                                                              KELLI L. TAYLOR
16                                                            Assistant United States Attorney
17                                                            Attorneys for the United States
18 DATED: May 15, 2020                                        JACOBY & MEYERS
19
                                                      By:           /s/ Michael Allsup (auth. 5/13/2020
20                                                            MICHAEL ALLSUP (Pro Hac Vice)
                                                              Counsel for Plaintiffs
21

22
     IT IS SO ORDERED.
23

24      Dated:     May 15, 2020                                   /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28


       STIPULATED PROTECTIVE ORDER                           12
30     GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
         Case 1:20-cv-00093-NONE-JLT Document 30 Filed 05/15/20 Page 13 of 13

 1                                                   EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, ____________________ [print or type full name], of ________________________

 4 [print or type full address], declare under penalty of perjury that I have read, in its entirety and

 5 understand, the Stipulated Protective Order that was issued by the United States District Court for

 6 the Eastern District of California on ________________ in the case of Garcia v. United States, Case No.

 7 1:20-CV-00093-NONE-JLT. I agree to comply with and to be bound by all the terms of this Stipulated

 8 Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10 manner any information or item that is subject to this Stipulated Protective Order to any person or entity

11 except in strict compliance with the provisions of this Stipulated Protective Order.

12 DATE:

13
                                                           SIGNATURE
14

15
                                                           PRINTED NAME/TITLE
16

17
                                                           COMPANY
18

19                                                         FOR PLAINTIFF/DEFENDANT
20

21

22

23

24

25

26
27

28


      STIPULATED PROTECTIVE ORDER                         13
30    GARCIA V. UNITED STATES, 1:20-CV-93 NONE JLT
